983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger NADLER, Executor of the Estate of James A. Schoettkerand Administrator of the Estate of Sara R. Schoettker;Sylvia B. Schoettker, individually, and as mother andnatural guardian of Robert Maxwell Schoettker, KathleenSuzette Schoettker, Matthew Alan Schoettker, Allyson MarieSchoettker and Tiffany Noelle Schoettker, Plaintiffs-Appellants,v.LIBERTY MUTUAL FIRE INSURANCE COMPANY, Defendant-Appellee.
No. 91-1087.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 16, 1991Decided:  January 19, 1993

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-89-450-5)
Monty L. Preiser, Preiser Law Offices, Charleston, West Virginia;  Michael F. Gehrig, Fingerman, Guckenberger & Gehrig, Cincinnati, Ohio, for Appellants.
J. Peter Richardson, Richardson, Kemper, Hancock & Davis, Bluefield, West Virginia, for Appellee.
S.D.W.Va.
Affirmed.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Plaintiff appeals from a decision of the district court which concluded that Ohio law governed interpretation of the contract at issue in this case and granted summary judgment to the Defendant.   Nadler v. Liberty Mut. Fire Ins. Co., 770 F. Supp. 294 (S.D.W. Va. 1990).  After receiving a response from the West Virginia Supreme Court of Appeals to a question certified by this Court, we affirm the decision of the district court.


2
The parties agree that if Ohio law governs, the Defendant is entitled to judgment as a matter of law.  We certified the question of what law governs to the West Virginia Supreme Court of Appeals.  In  Nadler v. Liberty Mut. Fire Ins. Co., 1992 WL 332621 (W. Va. 1992), that court concluded that Ohio law governs interpretation of the insurance policy at issue.  Accordingly, in light of this dispositive ruling by West Virginia's highest court, we affirm the decision of the district court awarding summary judgment to the Defendant.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED